FILED
                             NOT FOR PUBLICATION                            AUG 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN PABLO LINARES-MENDOZA,                      No. 12-70450

               Petitioner,                       Agency No. A071-634-009

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Juan Pablo Linares-Mendoza, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s order denying his motion to reopen deportation

proceedings held in absentia. Our jurisdiction is governed by 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen. Avagyan v.

Holder, 646 F.3d 672, 674 (9th Cir. 2011). We deny in part and dismiss in part the

petition for review.

        The agency did not abuse its discretion in denying Linares-Mendoza’s

motion to reopen where he did not show reasonable cause for his failure to attend

his deportation hearing on September 17, 1991. See 8 U.S.C. § 1252(b)(1989)

(repealed).

      To the extent Linares-Mendoza contends the agency abused its discretion in

refusing to reopen proceedings sua sponte, we lack jurisdiction to review this

contention. See Mejia-Hernandez v. Holder, 633 F.3d 818 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                      12-70450